


Exhibit 10.16

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTIVE EMPLOYMENT AGREEMENT dated as of June 4, 2014, by and between BALLY
TECHNOLOGIES, INC., a Nevada corporation (the “Company”), and RICHARD HADDRILL
(“Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Non-Executive
Chairman Agreement dated as of November 14, 2012 (the “Chairman Agreement”) and
were previously parties to that certain employment agreement dated as of
June 30, 2004 (the “Original Employment Agreement”), as amended on December 22,
2004 (the “First Amendment”), June 13, 2005 (the “Second Amendment”), June 20,
2006 (the “Third Amendment”), February 13, 2008 (the “Fourth Amendment”),
October 22, 2008 (the “Fifth Amendment”), December 30, 2008 (the “Sixth
Amendment”), August 10, 2009 (the “Seventh Amendment”) and December 22, 2010
(the “Eighth Amendment”, together with the Original Employment Agreement, First
Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment,
Sixth Amendment and Seventh Amendment, the “Prior Employment Agreement”); and

 

WHEREAS, the Company and Executive desire to enter into a new Executive
Employment Agreement (this “Agreement”) in accordance with and subject to the
terms and conditions hereof;

 

WHEREAS, this Agreement shall supersede the Chairman Agreement and the Prior
Employment Agreement in their entirety.

 

NOW THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

1.                                      Term.  The term of this Agreement shall
commence on May 16, 2014 (the “Effective Date”) and shall continue, unless
earlier terminated pursuant to Section 4 of this Agreement, through the third
anniversary of the Effective Date, and shall thereafter be automatically renewed
up to a maximum of two times for successive one year periods unless either party
gives written notice to the other party of its intention not to renew at least
ninety days prior to the expiration of said term (the initial term and any
renewal period, the “Term”).

 

2.                                      Position and Duties.  From the Effective
Date through May 22, 2014 Executive served as a transitional executive.  During
the Term from and after May 23, 2014, Executive shall serve as the Company’s
Chief Executive Officer and shall report to the Board of Directors of the
Company.  Executive shall perform the duties contemplated by such title and such
other duties, consistent with his experience and abilities, as the Board of
Directors of the Company may assign to Executive.  Executive shall devote his
full business time and efforts to the business and affairs of the Company, use
his best efforts to advance the interests of the Company, and at all times
conduct himself in a manner that reflects credit on the Company.  Executive
shall not engage in any outside for-profit business, employment or commercial
activities, except that Executive may, with the consent of the Board of
Directors of the Company, serve on the board of directors of no more than two
(2) non-affiliate for-profit entities (including, for the avoidance of doubt,

 

--------------------------------------------------------------------------------


 

the non-affiliate for-profit board of directors on which Executive currently
serves), so long as such service and Executive’s service on behalf of any
not-for-profit organizations does not affect Executive’s ability to perform his
duties to the Company.  The provisions of this Section 2 shall not prevent
Executive from investing his assets in such form and manner as he chooses;
provided, however, that Executive shall not have any personal interest, direct
or indirect (other than through the Company or its subsidiaries or as part of a
broadly diversified mutual fund or managed account not directed by Executive),
financial or otherwise, in any supplier to, buyer from, or competitor of the
Company, unless such interest has been approved by the Compensation Committee of
the Board of Directors of the Company.  It is contemplated that Executive shall
render services to the Company from the Company’s principal place of business;
however, the parties acknowledge and agree that Executive may be required to
travel extensively in fulfilling his duties hereunder.

 

3.                                      Compensation.

 

(a)                                 Salary.  During the Term, the Company shall
pay Executive an annual base salary of $1,000,000, payable in equal installments
on the Company’s regularly recurring paydays in accordance with the Company’s
normal payroll practice.  Increases in annual base salary shall be considered by
the Company at least annually, beginning with the Company’s 2015 fiscal year,
provided, however, that the award of any such increase shall be at the sole
discretion of the Company.

 

(b)                                 Management Incentive Program.  During the
Term, Executive shall be entitled to participate in the Company’s Management
Incentive Program (and/or such other incentive compensation plan maintained by
the Company) established for the Company (the “MIP”).  The MIP will entitle
Executive to receive up to 200 percent of Executive’s target annual bonus for
performance at plan maximum, with Executive’s target annual bonus under the MIP
equal to 150 percent of his base salary and the threshold annual bonus under the
MIP equal to 60 percent of his target annual bonus.  Executive’s bonus under the
MIP shall be earned based upon objectives established by the Board of Directors
and/or Compensation Committee thereof each year, which objectives for the 2015
fiscal year shall be based on the Company’s earnings per share performance;
provided, however, that for the period from the Effective Date through June 30,
2014, Executive shall be eligible to earn a pro-rata bonus under the MIP based
upon the achievement of performance objectives to be established by the
Compensation Committee.  Any payment made to Executive pursuant to the MIP in
accordance with this Section 3(b) shall be paid to Executive in a lump sum
payment payable in the normal business course similar to those payments made to
other Company executives, but in no event later than by December 31 of the
calendar year that includes the last day of the fiscal year to which such
payment relates.

 

(c)                                  Equity Awards.  Executive shall be eligible
to receive equity grants during the Term at the discretion of and as approved by
the Company’s Board of Directors and/or Compensation Committee thereof;
provided, however, that, unless otherwise determined by the Board of Directors
and/or Compensation Committee

 

2

--------------------------------------------------------------------------------


 

thereof, (i) Executive’s aggregate annual target long-term equity incentive
opportunity (based upon the accounting value attributed to such awards) shall be
at least equal to 340% of his base salary and (ii) 60% of such annual equity
incentive opportunity (based upon the accounting value attributed to such
awards) shall be granted in the form of performance-based equity awards and 40%
shall be granted in the form of time-based equity awards.

 

(d)                                 Reimbursement of expenses.  In accordance
with established policies and procedures of the Company as in effect from time
to time, the Company shall pay or reimburse Executive for all reasonable and
actual out-of-pocket expenses including but not limited to travel, hotel, and
similar expenses, incurred by Executive from time to time in performing his
obligations under this Agreement.  Any reimbursement of Executive’s expenses
made by the Company pursuant to this Section 3(d) shall be payable in the normal
business course in accordance with the Company’s expense reimbursement policy,
but in no event later than the last day of the calendar year following the
calendar year in which the expense was incurred, and the expenses eligible for
reimbursement in any one calendar year shall not affect the expenses eligible
for reimbursement in any other calendar year.

 

(e)                                  Vacation.  Executive shall be entitled to
five (5) weeks of annual paid vacation time in accordance with the Company’s
policy with respect to senior executives of the Company prorated for any partial
employment year.

 

(f)                                   Other benefits.  Executive shall be
entitled to other employment benefits, including but not limited to life
insurance, medical and hospitalization, disability, and retirement benefits,
consistent with the benefits provided to other senior executives of the
Company.  To the extent permitted by applicable law and the terms of the
applicable plans and/or programs, Executive shall be given credit under the
Company’s employee benefit plans and programs for his prior service as a
full-time employee of the Company.

 

(g)                                  Sign-on Bonus.  Executive shall receive a
one-time cash bonus payment of $230,000, payable promptly following the
Effective Date.  Such payment shall be in recognition of cash compensation
opportunities forgone in connection with Executive’s hire.

 

4.                                      Termination of Employment

 

(a)                                 At-will employment.  Executive’s employment
with the Company is “at-will.” Either Executive or the Company may terminate
Executive’s employment at any time with or without Cause.

 

(b)                                 Termination by Company for Cause.

 

(1)                                 The Company may terminate this Agreement for
Cause at any time immediately on written notice to Executive, in which case the
Company’s

 

3

--------------------------------------------------------------------------------


 

obligations and Executive’s rights under this Agreement shall terminate.  For
purposes of this provision, the term “Cause” means:

 

(i)                                     Executive’s clear and substantiated
insubordination, fraud, disloyalty, dishonesty, gross misconduct, or gross
negligence in the performance of Executive’s duties under this Agreement,
including willful and material failure to perform such duties as may properly be
assigned to Executive under this Agreement, which results in economic harm to
the Company (in each case, without cure within 30 days following written notice
thereof);

 

(ii)                                  Executive’s material breach (without cure
within 30 days following written notice thereof) of any material provision of
this Agreement, including the breach of any restrictive covenants contained in
this Agreement;

 

(iii)                               Executive’s failure to qualify (or having so
qualified being thereafter disqualified) under any suitability or licensing
requirement of any jurisdiction or regulatory authority to which Executive may
be subject by reason of his position with the Company and its affiliates or
subsidiaries.  The Company will use its best efforts to work with Executive in
fulfilling the requirements and will promptly provide written information on the
suitability and licensing requirements to Executive so that Executive may
adequately prepare; or

 

(iv)                              Executive’s indictment for, conviction of, or
plea of guilty or no contest to, a felony or a misdemeanor involving moral
turpitude that has a substantial adverse effect on Executive’s qualifications or
ability to perform his duties.

 

(2)                                 Any termination by the Company for Cause
shall not be in limitation of any other right or remedy the Company may have
under this Agreement or otherwise.

 

(c)                                  Termination by Company without Cause or by
Executive for Good Reason.

 

(1)                                 The Company may terminate this Agreement at
any time without Cause (as defined in Section 4(b)(1)), and Executive may
terminate this Agreement at any time with Good Reason (as defined in
Section 4(c)(2)), whereupon the Company’s obligations and Executive’s rights
under this Agreement shall terminate, except that the Company shall, subject to
Executive’s execution, within 21 days following Executive’s date of termination,
and non-revocation of an effective general release of claims in favor of the
Company (i) pay to Executive, in lump sum, on the date that is 30 days following
Executive’s date of termination, an amount equal to Executive’s base salary for
twenty-four months, (ii) pay to Executive,

 

4

--------------------------------------------------------------------------------


 

on the date that is 30 days following Executive’s date of termination, a
pro-rata amount of Executive’s bonus under the MIP for the year of termination
that Executive would have otherwise earned based on actual performance through
the end of the fiscal quarter that ended most recently prior to the date of
termination, (iii) accelerate on a pro-rata basis the vesting of Executive’s
performance-based equity awards outstanding on the date of termination in a
manner consistent with the terms thereof, which: (x) in the case of equity
awards that vest based upon the attainment of TSR performance targets, actual
performance through the date of termination and (y) in the case of equity awards
that vest based on the attainment of non-TSR performance targets, shall be based
upon actual performance through the end of the fiscal quarter that ended most
recently prior to the date of termination; and (iv) if Executive elects
continuation coverage under the Company’s health insurance plan pursuant to
COBRA, the continuation of health benefits (in the form of COBRA reimbursement
paid by the Company) for Executive, his spouse and his dependents, for a period
of 18 months (or a shorter period, to the extent Executive becomes eligible for
health benefits from a subsequent employer), to the extent that the same are
available under policies held by the Company during such period. Notwithstanding
the foregoing, if the payment by the Company of the COBRA premium payments
described in the foregoing sentence will subject or expose the Company to taxes
or penalties, Executive and the Company agree to renegotiate the provisions of
Section 4(c)(1)(iv) in good faith and enter into a substitute arrangement
pursuant to which the Company will not be subjected or exposed to taxes or
penalties and Executive will be provided with payments or benefits with an
economic value that is no less than the economic value of such payments.

 

(2)                                 Executive may terminate this Agreement for
Good Reason at any time immediately on written notice to the Company (subject to
the Cure Period), in which case the Company’s obligations and Executive’s rights
under this Agreement shall terminate.  For purposes of this provision, the term
“Good Reason” means, without Executive’s written consent:

 

(i)                                     Material adverse change in Executive’s
authority, duties or responsibilities;

 

(ii)                                  Executive is not the Chief Executive
Officer of the Company or following a Change of Control, the combined or
surviving corporation resulting from the Change of Control; or

 

(iii)                               Requirement that Executive report to other
than the Board of Directors of the Company, or following a Change of Control,
the Board of Directors of the ultimate parent company resulting from the
transaction.

 

5

--------------------------------------------------------------------------------


 

In the above cases of Good Reason, Executive shall provide the Company with
written notice of the grounds for a Good Reason termination, and the Company
shall have a period of thirty (30) days to cure after receipt of the written
notice (the “Cure Period”).  Resignation by Executive following the Company’s
cure or before the expiration of the Cure Period shall constitute a voluntary
resignation and not a termination or resignation for Good Reason.  If the
alleged Good Reason event has not been cured at the end of the Cure Period,
Executive’s termination of employment for Good Reason will be effective on the
first business day following the last day of the Cure Period.

 

(d)                                 Termination by Executive.  Except as set
forth in Sections 4(e) and 4(f), if Executive resigns for any reason other than
for Good Reason, the Company’s obligations and Executive’s rights under this
Agreement shall terminate; provided, however, that if at the time of such
termination Executive has identified to the Nominating and Corporate Governance
Committee and/or the Board of Directors a successor Chief Executive Officer
candidate who meets all of the Board of Directors’ and/or Nominating and
Corporate Governance Committee’s reasonably established criteria for such
position (including availability and willingness to accept such position),
Executive’s then-outstanding equity awards shall remain outstanding and eligible
to vest in accordance with their existing terms (including satisfaction of
performance-based vesting criteria) as if Executive’s employment had not
terminated.

 

(e)                                  Termination by Company due to Death or
Disability.  The Company may terminate this Agreement at any time due to
Executive’s death or disability (as defined below), whereupon the Company’s
obligations and Executive’s rights under this Agreement shall terminate, except
that the Company shall, (i) pay to Executive or Executive’s estate a pro-rata
amount of Executive’s bonus under the MIP for the year of termination that
Executive would have otherwise earned based on actual performance through the
end of the fiscal quarter that ended most recently prior to the date of
termination, and (ii) accelerate on a pro-rata basis the vesting of Executive’s
performance-based equity awards outstanding on the date of termination in a
manner consistent with the terms thereof, which: (x) in the case of equity
awards that vest based upon the attainment of TSR performance targets, actual
performance through the date of termination and (y) in the case of equity awards
that vest based on the attainment of non-TSR performance targets, shall be based
upon actual performance through the end of the fiscal quarter that ended most
recently prior to the date of termination.  “Disability” shall mean Executive’s
failure to discharge his duties under this Agreement for six or more consecutive
months or for non-continuous periods aggregating to twenty-two weeks in any
twelve-month period as a result of illness or incapacity.

 

(f)                                   Retirement.  If Executive resigns for any
reason other than for Good Reason, and at the time of such termination Executive
meets the definition of “normal retirement” under the Company’s applicable
equity incentive plan, the Company’s obligations and Executive’s rights under
this Agreement shall terminate, except

 

6

--------------------------------------------------------------------------------


 

that the Company shall, (i) pay to Executive a pro-rata amount of Executive’s
bonus under the MIP for the year of termination that Executive would have
otherwise earned based on actual performance through the end of the fiscal
quarter that ended most recently prior to the date of termination, and
(ii) Executive’s then-outstanding equity awards shall remain outstanding and
eligible to vest in accordance with their existing terms (including satisfaction
of performance-based vesting criteria) as if Executive’s employment had not
terminated.

 

(g)                                  Change of Control.

 

(1)                                 Termination by Company or Executive.  In
lieu of the payments and benefits described in Section 4(c), in the event of a
termination by the Company without Cause or termination by Executive with Good
Reason, which termination without Cause or with Good Reason occurs within one
year following the occurrence of a Change of Control, the Company’s obligations
and Executive’s rights under this Agreement shall terminate, except that the
Company shall, subject to Executive’s execution, within 21 days following
Executive’s date of termination, of an effective general release of claims in
favor of the Company (i) pay to Executive, in lump sum, on the date that is 30
days following Executive’s date of termination, an amount equal to Executive’s
base salary for twenty-four months, (ii) pay to Executive, on the date that is
30 days following Executive’s date of termination, an amount equal to
Executive’s target bonus under the MIP for the year of termination,
(iii) accelerate in full the vesting of Executive’s equity awards outstanding on
the date of termination in a manner consistent with the terms thereof. 
Accelerated vesting in the case of equity awards that vest based upon the
attainment of TSR performance targets, shall be based upon actual performance
through the date of the Change of Control; provided, that accelerated vesting in
the case of equity awards that vest based on the attainment of non-TSR
performance targets, shall be based upon actual performance through the end of
the fiscal quarter that ended most recently prior to the date of the Change of
Control, and (iv) if Executive elects continuation coverage under the Company’s
health insurance plan pursuant to COBRA, the continuation of health benefits (in
the form of COBRA reimbursement paid by the Company) for Executive, his spouse
and his dependents, for a period of 18 months (or a shorter period, to the
extent Executive becomes eligible for health benefits from a subsequent
employer), to the extent that the same are available under policies held by the
Company during such period. Notwithstanding the foregoing, if the payment by the
Company of the COBRA premium payments described in the foregoing sentence will
subject or expose the Company to taxes or penalties, Executive and the Company
agree to renegotiate the provisions of Section 4(g)(1) in good faith and enter
into a substitute arrangement pursuant to which the Company will not be
subjected or exposed to taxes or penalties and Executive will be provided

 

7

--------------------------------------------------------------------------------


 

with payments or benefits with an economic value that is no less than the
economic value of such payments.

 

(2)                                 “Change of Control” defined.  As used in
this Section 4(g), a Change of Control shall be deemed to have occurred upon the
earliest to occur of the following events: (i) the date an unaffiliated person,
entity or group (as defined in Treas. Reg. I.409A-3(i)(5)(v)(B)) acquires,
directly or indirectly, ownership of a substantial portion of the Company’s
assets equal to or more than 50% of the total gross fair market value (as
defined in Treas. Reg. 1.409A-3(i)(5)(vii)) of all of the assets of the Company
immediately before such acquisition or acquisitions; (ii) the date any
unaffiliated person, entity or group (as defined in Treas. Reg.
1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of the Company’s capital stock having more than 50% of the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of directors; or (iii) a majority of members of
the Company’s Board of Directors (together with any directors elected or
nominated by a majority of such members) is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of the appointment or
election; except that any event or transaction which would be a “Change of
Control” under (i) or (ii) of this definition shall not be a Change of Control
if persons who were the equity holders of the Company immediately prior to such
event or transaction (other than the acquirer in the case of a reorganization,
merger or consolidation), immediately thereafter, beneficially own more than 50%
of the combined voting power of the Company’s or the reorganized, merged or
consolidated company’s then outstanding voting securities entitled to vote
generally in the election of directors.

 

(h)                                 Termination of Employment.  For all purposes
of this Agreement, “termination of employment” and any phrase of similar meaning
shall have the meaning assigned to such term in Treas. Reg.
Section 1.409A-1(h)(1).

 

(i)                                     Six-Month Delay for Payments to
Specified Employee.  If Executive is a Specified Employee (as defined below) as
of the date of his termination of employment under this Agreement,
notwithstanding any other provision of this Agreement, any payment (or
commencement of a series of payments) to Executive following a termination of
employment of any nonqualified deferred compensation (within the meaning of Code
Section 409A will be accumulated (the “Accumulated Amount”) and Executive’s
right to receive payment or distribution of such Accumulated Amount will be
delayed until the earlier of Executive’s death or the first day of the seventh
month following Executive’s termination of employment (the “Termination Payment
Date”), whereupon the Accumulated Amount will be paid or distributed to
Executive and the normal payment or distribution schedule for any remaining
payments or distributions will resume.  During the period in

 

8

--------------------------------------------------------------------------------


 

which the payment of the Accumulated Amount is delayed pursuant to Code
Section 409A, the Accumulated Amount will be set aside in a “rabbi trust”
(within the meaning of Internal Revenue Service Revenue Procedure 92-64)
established by the Company for purposes of holding the funds constituting the
Accumulated Amount.  Such funds shall be invested in short-term U.S. Government
obligations until the Termination Payment Date, and an amount equal to the
interest earned on obligations held by the rabbi trust shall be paid to
Executive on the Termination Payment Date or, if later, the date the Termination
Payment is actually paid to Executive.  For purposes of this Agreement, the term
“Specified Employee” has the meaning given such term in Code Section 409A and
the final regulations thereunder (“Final 409A Regulations”), provided, however,
that, as permitted in the Final409A Regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board of Directors or a committee thereof, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Agreement.

 

(j)                                    Resignation as a Member of the Board of
Directors.  In all cases of termination and upon the expiration of this
Agreement, unless otherwise agreed to in writing, Executive shall be deemed to
have contemporaneously resigned from his position, if any, as a member of the
Board of Directors of the Company or any of its subsidiaries, effective as of
the date of termination or expiration.  Notwithstanding the foregoing,
Executive’s resignation from the Board of Directors shall not adversely affect
any options to purchase shares of the Company’s common stock, restricted stock
grants or RSUs that were granted to Executive solely in his capacity as a
Director of the Company or its subsidiaries, so long as, Executive’s termination
is a result of his having been terminated pursuant to paragraphs (c), (e),
(f) or (g) above.

 

(k)                                 Cooperation in Proceedings.  In all cases of
termination and upon the expiration of this Agreement, unless otherwise agreed
to in writing, Executive agrees to fully cooperate with the Company and its
affiliates during the entire scope and duration of any litigation or
administrative proceedings involving any matters with which Executive was
involved during Executive’s employment with the Company.  Such cooperation shall
be subject to the reasonable demands of any subsequent employment undertaken by
Executive, and the Company shall cover any reasonable out-of-pocket expenses of
Executive in so cooperating, including, any attorneys’ fees reasonably incurred
by Executive.

 

5.                                      Restrictive covenants.

 

(a)                                 Covenant not to compete.

 

(1)                                 Executive will not compete with the Company:

 

(i)                                     During the term of Executive’s
employment with the Company; or

 

9

--------------------------------------------------------------------------------


 

(ii)                                  For twenty-four months after the Company
terminates Executive’s employment for any reason.

 

(2)                                 As used in Section 5(a), “compete” means to
establish, engage, or be connected with, directly or indirectly, any company
engaged in a business in competition with the business of the Company or its
subsidiaries or affiliates in any area where the Company, its subsidiaries or
affiliates are doing business, whether as owner, partner, agent, employee,
director, officer, consultant, advisor, or stockholder (except as the beneficial
owner of not more than 5 percent of the outstanding shares of a corporation, any
of the capital stock of which is listed on any national or regional securities
exchange or quoted in the daily listing of over-the-counter market securities
and, in each case, in which Executive does not undertake any management or
operational or advisory role).

 

(3)                                 The Company and Executive acknowledge and
agree that the scope and duration of the covenant in Section 5(a) are reasonable
and fair; however, if a court of competent jurisdiction determines that this
covenant is overly broad or unenforceable in any respect, the Company and
Executive acknowledge and agree that the covenant shall be enforced to the
greatest extent any such court deems appropriate, and such court may modify this
covenant to that extent.

 

(b)                                 Covenant not to solicit customers. 
Executive shall not, directly or indirectly, during the term of Executive’s
employment with the Company and for twenty-four months after termination of
Executive’s employment for any reason, solicit the trade or patronage of any of
the customers or prospective customers of the Company (which, for purposes of
this paragraph, shall include any of the Company’s subsidiaries or affiliates)
of which the Executive has personally engaged with in his capacity as Executive
or of anyone whom the Executive has heretofore traded or dealt with in his
capacity within the Company, regardless of the location of such customers or
prospective customers of the Company with respect to any technologies, services,
products, trade secrets, or other matters in which the Company is active.

 

(c)                                  Covenant not to solicit or hire employees,
or consultants.  Unless Executive receives the prior written consent of the
Company, Executive shall not, directly or indirectly, during the term of
Executive’s employment with the Company and for twenty-four months after
termination of Executive’s employment for any reason, aid or endeavor to solicit
or induce any other employee or consultant of the Company (which, for purposes
of this paragraph, shall include any of the Company’s subsidiaries or
affiliates), or anyone who was serving in such capacity upon the termination of
Executive’s employment or who served in such capacity within one year of the
termination of Executive’s employment, to leave the Company to accept employment
of any kind with any other person or entity or do any act that may result in the
impairment of the relationship between the Company on the one hand and the
employees or consultants of the Company on

 

10

--------------------------------------------------------------------------------

 

the other hand.  Unless Executive receives the prior written consent of the
Company, Executive shall not, directly or indirectly, for eighteen months after
termination of Executive’s employment for any reason, hire any employee or
consultant of the Company or anyone who was serving in such capacity upon the
termination of Executive’s employment or who served in such capacity within one
year of the termination of Executive’s employment.  For the purposes of this
paragraph “consultant” shall mean only those consultants whose use would pose a
threat of competitive harm to the Company or would limit the Company’s ability
to obtain the services of such consultant.

 

(d)                                 Confidential Information.  Executive’s work
for the Company will give Executive access to confidential matters of the
Company not publicly known such as proprietary matters of a technical nature
(including but not limited to know-how, technical data, gaming processes, gaming
equipment, techniques, developments) and proprietary matters of a business
nature (including but not limited to information about costs, profits, markets,
sales, lists of customers, and matters received by the Company in confidence
from other parties), collectively referred to as “Confidential Matters.” Some
Confidential Matters may be entitled to protection as “Trade Secrets,” as that
term is defined in N.R.S. 600A.030(5), the Restatement of Torts, and case law
interpreting the same.  “Confidential Matters” shall not include any matters for
which Executive has prior knowledge of prior to the commencement of Executive’s
employment with the Company or its affiliates or matters that are known or come
to be known as industry standard practice.  Executive agrees to keep secret all
such Confidential Matters and agree not to directly or indirectly, other than is
necessary in the business of the Company and the scope of Executive’s
employment, disclose or use any such Confidential Matters at any time except
with prior written consent of the Company.  Executive agrees that all written
materials (including correspondence, memoranda, manuals, notes, and notebooks)
and all models, mechanisms, devices, drawings, and plans in Executive’s
possession from time to time (whether or not written or prepared by Executive)
embodying Confidential Matters shall be and remain the sole property of the
Company, and Executive will use all reasonable precautions to assure that all
such written materials and models, mechanisms, devices, drawings, and plans are
properly protected and kept from unauthorized persons.  Executive further agrees
to deliver all Confidential Matters, including copies, immediately to the
Company on termination of Executive’s employment for any reason, or at any time
the Company may request.  Unless required by court proceeding, for a period of
three years after termination of Executive’s employment with the Company for any
reason, Executive shall not reveal directly or indirectly to any person or
entity or use for Executive’s personal benefit (including without limitation,
for the purpose of soliciting business, whether or not competitive with any
business of the Company) any Confidential Matters.  These obligations will not
apply to the extent that the Confidential Matters (i) were already known to the
Executive, without an obligation to keep it confidential, at the time of its
receipt from the Company; (ii) were received by the Executive in good faith from
a third party lawfully in possession thereof and having no obligation to keep
such information confidential; or (iii) were publicly known at the time of its
receipt by the

 

11

--------------------------------------------------------------------------------


 

Executive or has become publicly known other than by a breach of this Agreement
or other action by the Executive.  To the extent that any Confidential Matters
are considered by the Company as Trade Secrets, Executive agrees that all
limitations on use of these Trade Secrets shall last as long as such information
remains a trade secret under applicable law.  Executive further agrees that
immediately upon or after termination, Executive will deliver to the Company all
memoranda, notes, reports, lists, models, mechanisms, devices, drawings or plans
and other documents (and all copies thereof) in Executive’s possession relating
to the business of the Company or its subsidiaries and affiliates.

 

(e)                                  Non-disparagement.  Each party agrees that,
during Executive’s employment with the Company and after the termination thereof
for any reason, neither shall, publicly or privately, intentionally disparage or
make any willful statements (written or oral) that could impugn the integrity,
acumen (business or otherwise), ethics, or business practices of the other
(including, in the case of the Company, its affiliates and subsidiaries),
except, in each case, to the extent (but solely to the extent) necessary (i) in
any judicial or arbitration action to enforce the provisions of this Agreement,
or (ii) in connection with any judicial or administrative proceeding to the
extent required by applicable law, or (iii) as otherwise required by law.

 

(f)                                   Intellectual Property.  Executive shall
promptly disclose in writing to the Company all inventions, discoveries,
concepts, ideas, developments, improvements, and innovations, whether or not
patentable, and the expressions of all inventions, discoveries, concepts, ideas,
developments, improvements, and innovations, whether or not copyrightable
(collectively “Inventions”), conceived, developed, or first actually reduced to
practice by Executive, either alone or with others, during Executive’s
employment with the Company, that (i) relate in any manner to the existing or
contemplated business or research activities of the Company, (ii) are suggested
by or result from Executive’s work for the Company; or (iii) result from the use
of time, materials, or facilities of the Company.  All Inventions Executive
conceives, develops, or first actually reduces to practice, either alone or with
others, while employed by the Company that relate in any manner to the existing
or contemplated business or research activities of the Company shall be the
exclusive property of the Company.  Executive will, at the request and expense
of the Company, execute specific assignments to any such Inventions and execute,
acknowledge, and deliver patent applications and such other documents (including
but not limited to all provisionals, continuations, continuations-in-part,
continued prosecution applications, extensions, re-issues, re-examinations,
divisionals and foreign counterparts) and take such further action as may be
considered necessary by the Company at any time, whether during Executive’s
employment with the Company or after it terminates for any reason, to obtain and
define letters patent in any and all countries and to vest title to such
Inventions and related patents or patent applications in the Company or its
assignees.  Any Invention that Executive discloses to a third person or
describes in a patent application filed by Executive or in Executive’s behalf
during Executive’s employment with the Company or within three months after

 

12

--------------------------------------------------------------------------------


 

Executive’s employment with the Company terminates for any reason shall be
presumed to have been conceived or made by Executive during Executive’s
employment with the Company unless proved to have been conceived and made by
Executive after the expiration or termination of this Agreement.

 

(g)                                  Injunctive relief; jurisdiction.  Executive
acknowledges that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches any of
Executive’s obligations under the restrictive covenants in this Section 5 
Accordingly, Executive agrees that the Company will be entitled, at its option,
to injunctive relief against any breach by Executive of Executive’s obligations
under Section 5 in any federal or state court of competent jurisdiction sitting
in Nevada, in addition to monetary damages and any other remedies available at
law or in equity.  Executive hereby submits to the jurisdiction of such courts
for the purposes of any actions or proceedings instituted by the Company to
obtain such injunctive relief, and agree that process may be served on Executive
under the relevant rules of civil procedure, addressed to Executive’s last
address known to the Company, or in any other manner authorized by law.

 

(h)                                 Material inducements.  The restrictive
covenants and other provisions in this Agreement are material inducements to the
Company entering into and performing its obligations under this Agreement. 
Accordingly, in the event of any proven breach of these provisions by Executive,
in addition to all other remedies at law or in equity possessed by the Company,
including but not limited to the right to enforce the covenants Executive has
agreed to in this Agreement, the Company shall have the right to terminate this
agreement and Executive’s employment with the Company and not pay any amounts
payable to Executive under this Agreement.

 

6.                                      Licenses and approvals.  This Agreement
is contingent on any necessary approvals and licenses from any regulatory
authorities having jurisdiction over the parties or the subject matter of this
Agreement.  Each party shall promptly apply to the appropriate regulatory
authorities for any licenses and approvals necessary for Executive to perform
under this Agreement and shall diligently pursue its applications, and the
Company shall pay all associated costs and fees.  Each party shall fully
cooperate with any requests, inquiries, or investigations of any regulatory
authorities or law enforcement agencies in connection with the Company, its
affiliates, or this Agreement.  If any license or approval necessary for either
party to perform under this Agreement is denied, suspended, or revoked, this
Agreement shall be void, provided, however, that if the denial, suspension, or
revocation affects performance of the Agreement in part only, the parties may by
mutual agreement continue to perform under this Agreement to the extent it is
unaffected by the denial, suspension, or revocation.

 

7.                                      Compliance program.  The parties
acknowledge that the Company operates under privileged licenses in a highly
regulated industry, and that the Company maintains a compliance program to
protect and preserve the name, reputation, integrity, and good will of the
Company and its subsidiaries and affiliates (the “Company Group”) through a

 

13

--------------------------------------------------------------------------------


 

thorough review and determination of the integrity and fitness, both initially
and thereafter, of any person or company that performs work for any member of
the Company Group or with which any member of the Company Group is or are
otherwise associated, and to monitor compliance with the requirements
established by gaming regulatory authorities in various jurisdictions around the
world.  This Agreement and the association of the Company and its affiliates
with Executive are contingent on the continued approval of the Company and its
compliance committee under the Company’s compliance program and the parties
shall cooperate with the Company and its compliance committee as reasonably
requested by the Company or the committee and shall provide the committee with
such information as it may request, but the termination of this Agreement shall
in all respects be governed by and subject to the rights and obligations of the
parties as set forth in Section 4 hereof.

 

8.                                      Executive’s Indemnification.  The
Company shall, to the maximum extent permitted by law, indemnify Executive
against expenses, judgments, fines, settlements and other amounts actually and
reasonably incurred in connection with any threatened, pending or completed
action, suit, arbitration, alternative dispute mechanism, inquiry, judicial,
administrative or legislative hearing, investigation or proceeding (a
“Proceeding”) arising by reason of the fact that Executive, is or was a director
or officer of the Company or while a director or officer of the Company is or
was serving at the request of the Company as a director, officer, employee,
agent or trustee of another corporation or of a partnership, joint venture,
trust or other enterprise, including service with respect to an employee benefit
plan.  Notwithstanding anything to the contrary contained herein, except as
otherwise required by law, the Company shall indemnify Executive in connection
with a Proceeding, or part thereof, initiated by such person (including claims
and counterclaims, whether such counterclaims are asserted by (i) Executive, or
(ii) the Company in a Proceeding initiated by Executive) only if such
Proceeding, or part thereof, was authorized or ratified by the Board of
Directors.  Expenses incurred in defending any such Proceeding by Executive the
Company is required to indemnify as set forth above shall be paid or reimbursed
by the Company promptly upon receipt by it of an undertaking of Executive to
repay such expenses if it should ultimately be determined that Executive was not
entitled to be indemnified by the Company.  It shall be the responsibility of
the Company to obtain and keep current adequate liability insurance coverage to
ensure that this provision shall be complied with as written.

 

9.                                      General Provisions.

 

(a)                                 Reimbursement of Legal Fees.  The Company
shall reimburse Executive for up to $25,000 in reasonable legal fees and
expenses incurred in connection with the negotiation and preparation of this
Agreement and any related agreements and documents.

 

(b)                                 Further assurances.  Each party shall
execute all documents and take all other actions necessary to effect the
provisions and purposes of this Agreement.

 

(c)                                  Entire agreement.  This Agreement contains
the entire agreement between the parties and supersedes all other oral and
written agreements previously entered

 

14

--------------------------------------------------------------------------------


 

into by the parties concerning the same subject matter, including the Prior
Employment Agreement, provided, however, that except as modified by this
Agreement, the terms and conditions of Executive’s employment with the Company
shall be subject to the Company’s regular employment policies and practices as
may be in effect from time to time.

 

(d)                                 Modification, rescission, and assignment. 
This Agreement may be modified or rescinded only with the written consent of
both parties.  Neither this Agreement nor any right or interest under this
Agreement shall be assignable by either party without the written consent of the
other, provided, that nothing contained in this Agreement shall limit or
restrict the Company’s ability to merge or consolidate or effect any similar
transaction with any other entity, irrespective of whether the Company is the
surviving entity (including a split up, spin off, or similar type transaction),
provided that one or more of such surviving entities continues to be bound by
the provisions of this Agreement.

 

(e)                                  Governing Law.   The laws of the state of
Nevada applicable to contracts made or to be wholly performed there (without
giving effect to choice of law or conflict of law principles) shall govern the
validity, construction, performance, and effect of this Agreement.  The Company
and Executive hereby consent and submit to the personal jurisdiction and venue
of any state or federal court located in Las Vegas, Nevada for resolution of any
and all claims, causes of action or disputes arising out of or related to this
Agreement.   The Company and Executive hereby waive and covenant that they will
not assert (whether as plaintiff, defendant or otherwise) any right to trial by
jury in any forum in respect to any claim, cause of action or suit (in contract,
tort or otherwise) arising out of or based upon this Agreement or the subject
matter hereof.

 

(f)                                   Severability.  If any provision is
unenforceable for any reason, it shall be deemed stricken from the Agreement but
shall not otherwise affect the intention of the parties or the remaining
provisions of the Agreement.

 

(g)                                  Binding effect.  This Agreement shall bind
and inure to the benefit of each of the parties and their respective heirs,
successors, administrators, executors, and assigns.

 

(h)                                 Notices.  All notices required by this
Agreement must be in writing and must be delivered, mailed, or telecopied to the
addresses given above or such other addresses as the parties may designate in
writing.

 

(i)                                     Counterparts; facsimiles.  This
Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which, taken together, shall constitute one and the same
instrument.  This Agreement may be executed and delivered by exchange of
facsimile copies showing the signatures of the parties, and those signatures
need not be affixed to the same copy.  The facsimile copies so signed will
constitute originally signed copies of the same consent requiring no further
execution.

 

15

--------------------------------------------------------------------------------


 

(j)                                    Captions; construction; drafting
ambiguities.  The captions in this Agreement are for convenience only and shall
not be used in interpreting it.  In interpreting this Agreement any change in
gender or number shall be made as appropriate to fit the context.  Each party
has reviewed and revised this Agreement with independent counsel or has had the
opportunity to do so.  The rule of construction that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or of any amendments or exhibits to this Agreement.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

BALLY TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ David Robbins

 

/s/ Richard Haddrill

 

David Robbins, Chairman of the Board

 

Richard Haddrill

 

17

--------------------------------------------------------------------------------
